EXHIBIT 10.13

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of February 26, 2002 is
entered into by and between MacroPore, Inc., a Delaware corporation (the
“Company”) and Christopher J. Calhoun, an individual (“Pledgor”).

 

WITNESSETH:

 

WHEREAS, the Company has loaned to Pledgor the sum of Three Hundred Twenty Eight
Thousand Dollars ($328,000) which Pledgor has used to purchase one hundred
thousand (100,000) of the outstanding shares of the Company’s common stock (the
“Stock”) from other stockholders of the Company.

 

WHEREAS, Pledgor has executed and delivered to the Company a full-recourse
promissory note evidencing such loan (the “Note”) and has agreed to pledge all
of the Stock to the Company as security for the payment of the Note.

 

WHEREAS, Pledgor is a director and officer of the Company.

 

NOW, THEREFORE, in consideration of the foregoing facts, the parties hereto
agree as follows:

 

1.                                       Pledge.  Pledgor hereby pledges and
grants a security interest to the Company in the Stock, together with all
proceeds, replacements, substitutions, newly issued stock, stock received by
reason of a stock split, bonus or any other form of issue, dividend or
distribution with respect to or arising from the Stock (collectively, the
“Collateral”), as security for the timely payment of all of Pledgor’s
obligations under the Note and for Pledgor’s performance of all of its
obligations under this Agreement.

 

2.                                       Delivery.  Pledgor shall forthwith
deliver to the Company the Collateral together with stock powers in form
attached hereto as Exhibit A, duly executed in blank, regarding the Collateral. 
The Company agrees to cooperate with Pledgor and to use commercially reasonable
efforts to transfer the Collateral to Pledgor; provided that the Company is
reasonably able to maintain a perfected security interest in the Collateral,
including, but not limited to, by entering into a securities account control
agreement with the securities intermediary, if any, holding the Collateral on
account for Pledgor.

 

3.                                       Pledgor’s Representations And
Warranties.  Pledgor represents and warrants that: (i) the Collateral is owned
free and clear of any and all claims, security interests, pledges, options to
purchase or sell, redemptions or liens, other than those in favor of the Company
granted hereby; (ii) Pledgor has full power to convey the Collateral; (iii) no
financing statements covering the Collateral are recorded with any cognizant
state official or recording office; and (iv) Pledgor will continue to
beneficially own the Collateral at all times until the termination of this
Agreement.  Notwithstanding anything to the contrary in the foregoing, Pledgor
may sell or transfer the Collateral upon the Company’s prior, written consent
and subject to the Note.  In addition, Pledgor may transfer the Collateral to
the Calhoun Family Trust, of which Pledgor and

 

1

--------------------------------------------------------------------------------


 

Michelle C. Calhoun are trustees, or TTMC Investments, Inc.; provided that
(i) Pledgor at all times beneficially owns the Collateral, and (ii) transferee
agrees in writing to be bound by the terms hereof.

 

4.                                       Company’s Covenants.  The Company
agrees to hold the Collateral as security for the timely payment of all of
Pledgor’s obligations under the Note and for Pledgor’s performance of all of its
obligations under this Agreement, as provided herein.  At no time shall the
Company dispose of or encumber the Collateral, except as otherwise provided in
this Agreement.

 

5.                                       Pledgor’s Covenants.  Pledgor covenants
and agrees that:  (i) it will execute and deliver, or cause to be executed and
delivered, all such other stock powers, proxies, instruments and documents as
the Company may reasonably request from time to time in order to carry out the
provisions and purposes hereof; (ii) it will take all such other action as the
Company may reasonably request from time to time in order to carry out the
provisions and purposes hereof; (iii) the Collateral will remain free and clear
of all security interests and liens throughout the term hereof; and (iv) it will
forward to the Company, immediately upon receipt, copies of any information or
documents received by Pledgor in connection with the Collateral.  For purposes
of defining security interest perfection, Pledgor further agrees that any
Collateral which is in transit to the Company shall be deemed to be in the
Company’s possession.  Pledgor warrants and represents that none of the
Collateral constitutes margin securities for the purposes of Regulations T, U or
X, and also warrants and represents that none of the proceeds of any loans made
by the Company to Pledgor will be used to purchase or carry any margin stock.

 

6.                                       Stock Adjustments And Dividends.  If
during the term of this Agreement, any stock dividend, reclassification,
readjustment or other change is declared or made in the capital structure of the
Company, or both, all new, substituted and additional shares, or other
securities, issued to Pledgor by reason of any such change or exercise shall be
delivered to and held by the Company under the terms of this Agreement in the
same manner as the Collateral originally pledged hereunder.

 

7.                                       Voting Rights.  During the term of this
Agreement, Pledgor shall have the right to vote the Collateral on all corporate
questions for all purposes; provided that Pledgor is not in default in the
performance of any term of this Agreement or in any payment due under the Note. 
Upon the occurrence of an Event of Default, the Company shall have the right, to
the extent permitted by law, to vote and to give consents, ratifications and
waivers and take any other action with respect to the Collateral with the same
force and effect as if the Company were the absolute and sole owner of the
Collateral.

 

8.                                       Events Of Default.  An “Event of
Default” under this Agreement shall occur upon any default on the obligations,
terms, conditions, representations, warranties, covenants or agreements
hereunder, or an Event of Default under the Note, or under any agreement,
instrument or document executed by Pledgor with or in favor of the Company. 
Pledgor hereby appoints the Company as its attorney-in-fact to take such action,
upon an Event of Default, as may be necessary or appropriate to cause a transfer
of the Collateral on the books of the Corporation to the name of the Company or
to the name of the Company’s nominee and take any other action on behalf of
Pledgor permitted hereunder or under applicable law.

 

2

--------------------------------------------------------------------------------


 

9.                                       Remedies Upon Default.  In addition to
the other remedies provided for herein, in the Note, or otherwise available
under applicable law, upon and after the occurrence of an Event of Default.

 

(a)                                  The Company may:

 

(i)                                     exercise in respect to the Collateral,
any one or more of the rights and remedies available under the California
Uniform Commercial Code and other applicable law; or

 

(ii)                                  after ten (10) days prior written to
Pledgor, sell or otherwise assign, give an option or options to purchase or
dispose of and deliver the Collateral (or contract to do so), or any part
thereof.  Such disposition may be made in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or at any of the
Company’s offices or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash, on credit or for
future delivery.  The disposition shall be made without assumption of any credit
risk, free of any claim or right of whatsoever kind (including any right or
equity of redemption) of Pledgor, which claim, right and equity are hereby
expressly waived and released.  The Company shall have the right to the extent
permitted by applicable law, upon any such sale or sales, public or private, to
purchase the whole or any part of the Collateral so sold; provided, however,
Pledgor shall not receive any net proceeds, if any, of any such credit sale or
future delivery until cash proceeds are actually received by the Company (which
cash proceeds shall be applied by the Company against Pledgor’s obligations
under the Note) and after all of Pledgor’s obligations under the Note have been
paid in full.  In case of any sale of all or any part of the Collateral on
credit or for future delivery, the Collateral so sold may be retained by the
Company until the selling price is paid by the purchaser thereof, but the
Company shall incur no liability in case of the failure of such purchaser to pay
for the Collateral so sold and, in case of such failure, the Collateral may
again be sold as herein provided.

 

(b)                                 Any notice required to be given by the
Company of a sale of the Collateral, or any part thereof, or of any other
intended action by the Company, which occurs not less than five (5) days prior
to such proposed action, shall constitute commercially reasonable and fair
notice to Pledgor thereof.  No notification need be given to Pledgor if it has
signed, after the occurrence of an Event of Default, a statement renouncing or
modifying any right to notification of sale or other intended disposition.

 

(c)                                  The Company shall not be obligated to make
any sale or other disposition of the Collateral, or any part thereof unless the
terms thereof shall, in its sole discretion, be satisfactory to it.  The Company
may, if it deems it reasonable, postpone or adjourn the sale of any of the
Collateral, or any part thereof, from time to time by an announcement at the
time and place of such sale or by announcement at the time and place of such
postponed or adjourned sale, without being required to give a new notice of
sale.  Pledgor agrees that the Company has no obligations to preserve rights
against prior parties to the Collateral.

 

(d)                                 Pledgor acknowledges and agrees that the
Company may comply with limitations or restrictions in connection with any sale
of the Collateral in order to avoid any violation of applicable law or in order
to obtain any required approval of the sale or of the

 

3

--------------------------------------------------------------------------------


 

purchase thereof by any governmental regulatory authority or official.  Without
limiting the generality of the foregoing, Pledgor acknowledges and agrees that
the Company may be unable to effect a public sale of any or all the Collateral
by reason of certain prohibitions contained in the federal securities laws and
applicable state securities laws, but may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Pledgor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale. 
Notwithstanding any such circumstances, Pledgor acknowledges and agrees that
such compliance shall not result in any such private sale for such reason alone
being deemed to have been made in a commercially unreasonable manner.  The
Company shall not be liable or accountable to Pledgor for any discount allowed
by reason of the fact that the Collateral is sold in compliance with any such
limitation or restriction.  The Company shall not be under any obligation to
delay a sale of any of the Collateral for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the federal securities laws, or under applicable state securities laws, even if
the issuer desires, requests or would agree to do so.

 

(e)                                  Out of the proceeds of any sale, the
Company may retain an amount sufficient to pay all amounts then due under the
Note, together with all expenses of the sale and reasonable attorneys’ fees. 
Any surplus of such cash or cash proceeds held by the Company and remaining
after payment in full of all of Pledgor’s obligations under the Note shall be
paid over to Pledgor or to whomsoever may be lawfully entitled to receive such
surplus.  Pledgor shall be liable for any deficiency that remains after the
Company has exercised its rights under this Agreement.

 

10.                                 Successors And Assigns.  This Agreement
shall be binding upon and inure to the benefit of Pledgor, the Company, and
their respective successors and assigns. Unless specified otherwise in this
Agreement, Pledgor may not assign or transfer this Agreement or any rights or
duties hereunder without the Company’s prior written consent and any prohibited
assignment shall be absolutely void.  No consent to an assignment by the Company
shall release Pledgor from his obligations under the terms of this Agreement.

 

11.                                 Term and Termination.  This Agreement shall
remain in full force and effect until Pledgor has satisfied all of Pledgor’s
obligations under the Note in full.  At the expiration of the term of this
Agreement or upon payment in full of the outstanding principal balance of the
Note and all interest and other charges due under the Note, the Company shall
return to Pledgor all of the Collateral and all documents relating to this
Agreement, together with any further documents necessary to establish that the
within pledge is terminated.  If no such stock certificates were delivered, the
Company will terminate the securities account control agreement entered into
with the Borrower’s broker to establish that the within pledge is terminated.

 

12.                                 Applicable Law.  This Agreement shall be
governed by and construed under the internal laws of the State of California.

 

13.                                 Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but, if any provision

 

4

--------------------------------------------------------------------------------


 

of this Agreement shall be held to be prohibited or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

14.                                 Integrated Agreement.  This Agreement and
the Note set forth the entire understanding of the parties with respect to the
within matters, and may not be modified except by a writing signed by all
parties.

 

15.                                 Incorporation By Reference.  All of the
terms and conditions, including, without limitation, the warranties,
representations, covenants, agreements and default provisions, of the Note are
incorporated herein by this reference.

 

16.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument and
agreement.

 

17.                                 Section Headings.  The section headings
herein are for convenience of reference only, and shall not affect in any way
the interpretation of any of the provisions hereof.

 

18.                                 Arbitration.  Any disputes between Pledgor
and the Company arising out of or relating to this Agreement shall be resolved
by an impartial arbitrator in an arbitration proceeding held in San Diego
County, California pursuant to the rules of the American Arbitration Association
then in effect.  Either party, at its option, may initiate binding arbitration
by delivering written notice to the other party; provided, that, if there are
multiple disputes, all outstanding disputes shall be resolved by a single
arbitration.  The parties shall attend and participate in, and shall be bound by
the results of, the arbitration proceeding.  The arbitrator shall be selected by
agreement between Pledgor and the Company, but if they do not agree on the
selection of an arbitrator within 15 days after the date of the request for
arbitration, the arbitrator shall be selected pursuant to the rules of that
Association.  If for any reason the American Arbitration Association declines to
accept the arbitration proceedings, the parties shall use the procedures set
forth in the California Code of Civil Procedure Section 1280 et seq.  The award
rendered by the arbitrator shall be conclusive and binding upon Pledgor and the
Company.  Each party shall pay its own expenses for the arbitration and the fee
and expenses of the arbitrator shall be shared equally.  Judgement upon the
award may be entered in any court having jurisdiction.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Pledgor has personally executed this
Agreement.

 

 

MACROPORE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Charles Galetto

 

 

 

 

 

 

Name:

Charles Galetto

 

 

 

 

Title:

Sr. V.P. Finance/Administration

 

 

 

 

CHRISTOPHER J. CALHOUN,

 

an individual

 

 

 

By:

/s/ Christopher J. Calhoun

 

 

 

 

Name:

Christopher J. Calhoun

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, Christopher J. Calhoun, an individual, hereby sells, assigns
and transfers unto MacroPore, Inc., a Delaware corporation (the “Company”), One
Hundred Thousand (100,000) shares of the Common Stock of the Company, standing
on the books of the Company in the name of Christopher J. Calhoun or his
successors and assigns as permitted under the terms of the Pledge Agreement,
     , and does hereby irrevocably constitute and appoint
                                        , attorney to transfer the said stock on
the books of said corporation with full power of substitution in the premises.

 

 

Dated:

2/26, 2002

 

 

 

 

 

 

 

/s/ Christopher J. Calhoun

 

 

 

Christopher J. Calhoun

 

Signed in the presence of:

 

By:

/s/  Charles Galetto

 

Name:

Charles Galetto

 

 

--------------------------------------------------------------------------------